COX, Judge
(concurring in the result):
Although I recognize that one unfortunate consequence of our interpretation of Article 112a, Uniform Code of Military Justice, 10 USC § 912a, is that simple use of a controlled substance analogue is apparently not prosecutable in the military, I nevertheless am unable to find any authority which contradicts the analysis and conclusions of the majority opinion. To close this loophole, it would appear that a legislative modification of Article 112a is necessary to change this result, if desired.
*139However, simple logic would lead one to the following analysis:
1. Congress says “controlled substance analogue[s] shall ... be treated ... as a controlled substance in Schedule I.” 21 USC § 813.
2. Congress says it is illegal for a military member to wrongfully use, possess, manufacture, or distribute a controlled substance which “is listed in schedules I through V of section 202 of the Controlled Substances Act (21 U.S.C. 812).” Art. 112a.
3. To “treat” in this context means “to regard and deal with in a specified manner — usually used with as.” Webster’s New Collegiate Dictionary 1235 (1979).
Therefore, I conclude that when Congress said to treat an analogue as if it were a controlled substance, it meant to consider the analogue as included on the list for purposes of making the analogue an illegal substance. Thus, I would have no problem at all in holding that the wrongful use, possession, or distribution of controlled substance analogues can be “treated” as a Schedule I drug under Article 112a.